UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: December 31 Date of reporting period: September 28, 2007 Item 1. Schedule of Investments Real Estate Securities Fund Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (97.5%) Value Shares Common Stock (97.5%) Value Diversified REITS (5.1%) 1,435 Unibail-Rodamco # $369,636 7,400 Colonial Properties Trust $253,820 28,239 Westfield Group 542,276 14,400 Liberty Property Trust * 579,024 20,000 Wharf Holdings, Ltd. 97,959 3,800 PS Business Parks, Inc. 216,030 Total Foreign 35,400 Vornado Realty Trust 3,870,990 4,600 Washington Real Estate Hotels, Resorts & Cruise Lines (3.1%) Investment Trust * 152,628 2,000 Gaylord Entertainment Company # 106,440 Total Diversified REITS 24,700 Hilton Hotels Corporation 1,148,303 3,000 Marriott International, Inc. 130,410 Financials (8.3%) 2,300 Morgans Hotel Group Company # 50,025 12,500 iShares Cohen & Steers Realty 2,000 Orient Express Hotels, Ltd. 102,540 Majors Index Fund * 1,166,125 25,500 Starwood Hotels & Resorts 32,200 iShares Dow Jones U.S. Real Worldwide, Inc. 1,549,125 Estate Index Fund * 2,462,978 Total Hotels, Resorts & 71,564 SPDR DJ Wilshire International Cruise Lines Real Estate ETF * 4,597,987 Total Financials Industrial REITS (7.2%) 27,400 AMB Property Corporation ± 1,638,794 Foreign (7.0%) 26,500 DCT Industrial Trust, Inc. 277,455 14,500 British Land Company plc 346,908 7,300 EastGroup Properties, Inc. 330,398 3,900 Brookfield Asset Management, Inc. 150,150 3,000 First Industrial Realty Trust, Inc. * 116,610 61,200 Brookfield Properties Corporation 1,523,880 7,200 First Potomac Realty Trust 156,960 6,000 Cheung Kong Holdings, Ltd. 98,780 68,458 ProLogis Trust * 4,542,188 5,000 Derwent London plc 171,568 Total Industrial REITS 15,000 Goodman Group 91,464 40,000 GPT Group 180,106 Mortgage REITS (0.4%) 6,000 Hammerson plc 143,087 10,000 Capstead Mortgage Corporation § 102,800 15,000 Hang Lung Group, Ltd. 85,218 9,200 iStar Financial, Inc. 312,708 13,900 Henderson Land Development Total Mortgage REITS Company, Ltd. 109,816 24,000 Hongkong Land Holdings, Ltd. 108,305 Office REITS (13.6%) 8,300 Hopson Development Holdings, Ltd. 27,507 11,300 Alexandria Real Estate 16,000 Hysan Development Company, Ltd. 44,288 Equities, Inc. 1,087,738 2,600 IVG Immobilien AG 96,798 10,500 American Financial Realty Trust 84,525 16,000 Kerry Properties, Ltd. 122,812 20,500 BioMed Realty Trust, Inc. * 494,050 3,000 Klepierre 171,685 32,700 Boston Properties, Inc. * 3,397,530 13,000 Land Securities Group plc 446,293 26,776 Brandywine Realty Trust 677,701 3,491 Liberty International plc 81,334 20,000 Corporate Office Properties Trust 832,600 35,000 Mirvac Group 168,649 17,500 Digital Realty Trust, Inc. * 689,325 18,000 Mitsubishi Estate Company, Ltd. 513,036 20,000 Douglas Emmett, Inc. 494,600 16,500 Mitsui Fudosan Company, Ltd. 455,583 17,400 Duke Realty Corporation *§ 588,294 45,000 New World Development 12,900 Highwoods Properties, Inc. 473,043 Company, Ltd. 123,924 21,600 HRPT Properties Trust 213,624 23,235 Stockland 184,944 9,200 Kilroy Realty Corporation 557,796 2,400 Sumitomo Realty & Development 6,500 Lexington Corporate Company, Ltd. 84,018 Properties Trust * 130,065 24,000 Sun Hung Kai Properties, Ltd. 403,743 15,000 Mack-Cali Realty Corporation 616,500 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Real Estate Securities Fund Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (97.5%) Value Shares Common Stock (97.5%) Value Office REITS  continued 19,900 Macerich Company $1,742,842 14,225 Maguire Properties, Inc. $367,432 10,000 National Retail Properties, Inc. 243,800 5,600 Parkway Properties, Inc. 247,184 4,000 Pennsylvania Real Estate 20,787 SL Green Realty Corporation * 2,427,271 Investment Trust * 155,760 Total Office REITS 3,500 Ramco-Gershenson Properties Trust 109,340 3,500 Realty Income Corporation * 97,825 Real Estate Management & Development (0.5%) 21,500 Regency Centers Corporation 1,650,125 9,268 Forest City Enterprises * 511,223 66,900 Simon Property Group, Inc. * 6,689,998 Total Real Estate Management 11,000 Tanger Factory Outlet Centers, Inc. 446,490 & Development 15,500 Taubman Centers, Inc. 848,625 14,300 Weingarten Realty Investors 592,878 Residential REITS (14.8%) Total Retail REITS 6,000 American Campus Communities, Inc. 175,740 Specialized REITS (14.5%) 19,000 Apartment Investment & 35,000 Ashford Hospitality Trust 351,750 Management Company 857,470 23,200 DiamondRock Hospitality 34,893 Archstone-Smith Trust 2,098,465 Company * 403,912 24,500 Avalonbay Communities, Inc. 2,892,470 4,000 Entertainment Properties Trust 203,200 14,900 BRE Properties, Inc. * 833,357 9,400 Equity Inns, Inc. 212,252 17,500 Camden Property Trust 1,124,375 25,000 Extra Space Storage, Inc. 384,750 6,500 Equity Lifestyle Properties, Inc. 336,700 9,200 FelCor Lodging Trust, Inc. 183,356 62,000 Equity Residential REIT 2,626,320 24,500 Health Care Property 10,500 Essex Property Trust, Inc. 1,234,485 Investors, Inc. 812,665 8,611 GMH Communities Trust 66,735 10,500 Health Care REIT, Inc. * 464,520 12,600 Home Properties, Inc. * 657,468 11,500 Healthcare Realty Trust, Inc. 306,590 9,700 Mid-America Apartment 10,300 Hersha Hospitality Trust 101,970 Communities, Inc. * 483,545 10,100 Hospitality Properties Trust 410,565 9,600 Post Properties, Inc. * 371,520 122,183 Host Marriott Corporation * 2,741,787 4,600 Sun Communities, Inc. * 138,368 15,700 LaSalle Hotel Properties * 660,656 30,000 UDR, Inc. 729,600 8,500 Medical Properties Trust, Inc. * 113,220 Total Residential REITS 20,100 Nationwide Health Properties, Inc. * 605,613 11,000 Omega Healthcare Investors, Inc. 170,830 Retail REITS (23.0%) 6,500 Plum Creek Timber Company, Inc. 290,940 8,100 Acadia Realty Trust 219,753 35,300 Public Storage, Inc. 2,776,345 200 Alexanders, Inc. # 77,100 1,700 Rayonier, Inc. REIT 81,668 11,500 CBL & Associates Properties, Inc. 403,075 19,000 Senior Housing Property Trust 419,140 9,000 Cedar Shopping Centers, Inc. 122,580 3,800 Sovran Self Storage, Inc. * 174,192 31,100 Developers Diversified Realty 21,400 Strategic Hotel Capital, Inc. * 440,626 Corporation 1,737,557 13,000 Sunstone Hotel Investors, Inc. * 333,320 5,500 Equity One, Inc. 149,600 12,000 U-Store-It Trust 158,400 17,500 Federal Realty Investment Trust 1,550,500 36,874 Ventas, Inc. * 1,526,584 58,000 General Growth Properties, Inc. 3,109,960 Total Specialized REITS 8,800 Glimcher Realty Trust * 206,800 11,000 Inland Real Estate Corporation * 170,390 Total Common Stock 48,789 Kimco Realty Corporation 2,205,751 (cost $87,763,522) 7,900 Kite Realty Group Trust 148,520 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Real Estate Securities Fund Schedule of Investments as of September 28, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (25.4%) Rate (+) Date Value 25,077,975 Thrivent Financial Securities Lending Trust 5.380% N/A $25,077,975 Total Collateral Held for Securities Loaned (cost $25,077,975) Principal Interest Maturity Amount Short-Term Investments (2.3%) Rate (+) Date Value $2,290,000 Federal Home Loan Bank 4.001% 10/1/2007 $2,289,491 Total Short-Term Investments (at amortized cost) Total Investments (cost $115,130,988) 125.2% Other Assets and Liabilities, Net (25.2%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades. Definitions: ETF  Exchange Traded Fund. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $9,747,380 Gross unrealized depreciation (1,177,558) Net unrealized appreciation (depreciation) $8,569,822 Cost for federal income tax purposes $115,130,988 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (37.1%) Value Shares Common Stock (37.1%) Value Consumer Discretionary (1.8%) 1,700 CBL & Associates Properties, Inc. $59,585 15,800 Genuine Parts Company $790,000 13,300 Cedar Shopping Centers, Inc. 181,146 18,500 Leggett & Platt, Inc. 354,460 7,000 CIT Group, Inc. 281,400 2,100 Pearson plc ADR 32,466 31,900 Citigroup, Inc. ~ 1,488,773 22,200 Polaris Industries, Inc. * 968,364 15,100 Commerce Group, Inc. 444,997 21,800 Stanley Works 1,223,634 6,700 Cousins Properties, Inc. * 196,712 3,800 VF Corporation 306,850 5,400 Developers Diversified Total Consumer Realty Corporation 301,698 Discretionary 4,800 DiamondRock Hospitality Company 83,568 Consumer Staples (4.6%) 2,100 Digital Realty Trust, Inc. 82,719 21,900 Altria Group, Inc. ~ 1,522,707 4,100 Douglas Emmett, Inc. 101,393 30,800 Cadbury Schweppes plc ADR ~ 1,432,816 7,700 Duke Realty Corporation 260,337 12,900 Clorox Company 786,771 4,500 Education Realty Trust, Inc. 60,750 16,800 Imperial Tobacco Group plc ADR 1,541,568 3,000 Entertainment Properties Trust 152,400 13,800 Kimberly-Clark Corporation 969,588 4,100 Equity One, Inc. 111,520 12,300 Procter & Gamble Company * 865,182 10,500 Equity Residential REIT 444,780 46,600 Unilever plc ADR 1,475,822 4,700 Extra Space Storage, Inc. 72,333 10,400 Universal Corporation 509,080 65,280 Fiduciary/Claymore MLP Total Consumer Staples Opportunity Fund 1,492,301 10,800 First Industrial Realty Trust, Inc. * 419,796 Energy (3.3%) 7,000 First Potomac Realty Trust 152,600 14,700 BP plc ADR ± 1,019,445 12,500 Franklin Street Properties 16,000 Chevron Corporation * 1,497,280 Corporation * 215,625 29,171 Energy Income and Growth Fund # 723,733 13,700 General Growth Properties, Inc. 734,594 16,300 Exxon Mobil Corporation ± 1,508,728 7,800 Getty Realty Corporation 212,160 1,100 Helmerich & Payne, Inc. 36,113 13,200 Glimcher Realty Trust * 310,200 47,688 Kayne Anderson MLP 14,600 Health Care Property Investment Company 1,502,172 Investors, Inc. 484,282 7,500 Sasol, Ltd. ADR 322,425 20,400 Health Care REIT, Inc. * 902,496 Total Energy 11,800 Healthcare Realty Trust, Inc. 314,588 21,400 Hersha Hospitality Trust 211,860 Financials (18.2%) 3,100 Highwoods Properties, Inc. 113,677 45,800 Allianz SE ADR ~ 1,065,766 2,200 Home Properties, Inc. * 114,796 51,200 American Financial Realty Trust 412,160 20,500 Hospitality Properties Trust 833,325 9,100 Apartment Investment & 19,600 Host Marriott Corporation 439,824 Management Company 410,683 45,900 HRPT Properties Trust * 453,951 2,500 Archstone-Smith Trust 150,350 16,400 HSBC Holdings plc ADR 1,518,640 51,400 Arthur J. Gallagher & Company * 1,489,058 25,000 Independent Bank Corporation 276,250 52,100 Ashford Hospitality Trust ± 523,605 4,700 Inland Real Estate Corporation 72,803 500 Avalonbay Communities, Inc. 59,030 5,274 Investors Real Estate Trust * 56,959 29,600 Bank of America Corporation ± 1,487,992 13,545 Kimco Realty Corporation 612,369 7,000 BB&T Corporation 282,730 27,100 Lexington Corporate 7,600 BioMed Realty Trust, Inc. 183,160 Properties Trust * 542,271 4,000 Boston Properties, Inc. * 415,600 7,800 Liberty Property Trust 313,638 5,300 Brandywine Realty Trust 134,143 400 Macerich Company 35,032 2,000 Camden Property Trust 128,500 5,000 Mack-Cali Realty Corporation 205,500 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (37.1%) Value Shares Common Stock (37.1%) Value Financials  continued Health Care (3.2%) 1,500 Maguire Properties, Inc. $38,745 16,700 Abbott Laboratories ± $895,454 39,700 Medical Properties Trust, Inc. * 528,804 10,000 Bristol-Myers Squibb Company 288,200 28,000 Mercury General Corporation 1,510,040 26,400 Eli Lilly and Company 1,502,952 5,000 Merrill Lynch & Company, Inc. 356,400 12,200 Johnson & Johnson 801,540 8,800 National Retail Properties, Inc. 214,544 15,000 Merck & Company, Inc. 775,350 9,900 Nationwide Health 61,500 Pfizer, Inc. 1,502,445 Properties, Inc. * 298,287 15,800 Teva Pharmaceutical 5,000 Old National Bancorp 82,850 Industries, Ltd. ADR 702,626 22,000 Old Republic International Total Health Care Corporation 412,280 36,000 Omega Healthcare Investors, Inc. 559,080 Industrials (3.7%) 8,400 One Liberty Properties, Inc. * 163,380 6,300 Avery Dennison Corporation * 359,226 4,500 Pennsylvania Real Estate 3,600 Briggs & Stratton Corporation * 90,648 Investment Trust * 175,230 11,700 General Dynamics Corporation 988,299 2,800 Potlatch Corporation 126,084 36,500 General Electric Company 1,511,100 8,100 ProLogis Trust 537,435 42,500 Masco Corporation 984,725 802 Public Storage, Inc. 63,077 30,200 McGrath Rentcorp 1,003,848 4,000 Rayonier, Inc. REIT 192,160 31,800 Pitney Bowes, Inc. 1,444,356 17,600 Realty Income Corporation * 491,920 55,800 Tomkins plc ADR 1,040,112 32,658 Regions Financial Corporation 962,758 Total Industrials 10,600 Senior Housing Property Trust 233,836 8,800 Simon Property Group, Inc. 880,000 Information Technology (0.2%) 1,066 SL Green Realty Corporation 124,477 2,500 Linear Technology Corporation 87,475 1,500 Sovran Self Storage, Inc. 68,760 5,700 Paychex, Inc. 233,700 800 Strategic Hotel Capital, Inc. 16,472 Total Information Technology 21,200 Sun Communities, Inc. * 637,696 200 Sunstone Hotel Investors, Inc. 5,128 Materials (0.4%) 1,700 Taubman Centers, Inc. 93,075 8,700 PPG Industries, Inc. * 657,285 29,501 Tortoise Energy Infrastructure 5,700 Sonoco Products Company 172,026 Corporation 1,001,248 Total Materials 23,530 Tortoise North American Energy Corporation 579,553 Telecommunications Services (1.0%) 45,200 U.S. Bancorp * 1,470,356 35,900 AT&T, Inc.  1,518,929 5,300 UDR, Inc. 128,896 7,600 Rosetelecom ADR* 477,508 5,400 U-Store-It Trust 71,280 Total Telecommunications 3,900 Ventas, Inc. 161,460 Services 6,300 Vornado Realty Trust * 688,905 16,100 Wachovia Corporation 807,415 Utilities (0.7%) 9,200 Washington Mutual, Inc. 324,852 14,300 Atmos Energy Corporation 404,976 1,200 Washington Real Estate 2,100 Black Hills Corporation 86,142 Investment Trust * 39,816 18,500 MDU Resources Group, Inc. 515,040 1,900 Weingarten Realty Investors 78,774 6,600 Progress Energy, Inc. 309,210 Total Financials Total Utilities Total Common Stock (cost $76,838,939) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Preferred Stock/ Preferred Stock/ Shares Equity-Linked Securities (0.7%) Value Shares Equity-Linked Securities (0.7%) Value Financials (0.3%) 2,197 Goldman Sachs Group, Inc., Utilities (0.4%) Convertible #¿ $277,305 15,600 CenterPoint Energy, Inc., 10,800 Lehman Brothers Holdings, Inc., Convertible # $540,540 Convertible # 286,740 720 NRG Energy, Inc., Convertible # 266,130 Total Financials Total Utilities Total PreferredStock/ Equity-Linked Securities (cost $1,398,734) Principal Interest Maturity Amount Long-Term Fixed Income (57.1%) Rate Date Value Asset-Backed Securities (7.5%) $1,500,000 Citibank Credit Card Issuance Trust ~ 5.650% 9/20/2019 $1,488,164 1,000,000 Discover Card Master Trust I § 1.223 3/16/2020 998,210 850,000 GAMUT Reinsurance, Ltd.  12.358 10/31/2007 857,080 250,000 GAMUT Reinsurance, Ltd.  20.360 10/31/2007 249,502 600,000 Merna Re, Ltd.  7.110 10/1/2007 599,160 600,000 Merna Re, Ltd. 8.110 10/1/2007 599,160 10,510,000 North America High Yield CDX  7.625 6/29/2012 10,155,287 Total Asset-Backed Securities Basic Materials (3.0%) 150,000 Aleris International, Inc. 9.000 12/15/2014 138,750 110,000 Aleris International, Inc. 10.000 12/15/2016 97,350 220,000 Arch Western Finance, LLC 6.750 7/1/2013 215,600 104,000 Buckeye Technologies, Inc. 8.000 10/15/2010 106,080 550,000 Domtar Corporation, Term Loan ≠ 6.735 3/7/2014 537,213 190,000 Domtar, Inc. * 7.125 8/1/2015 182,400 190,000 Drummond Company, Inc. 7.375 2/15/2016 176,700 83,000 Equistar Chemicals, LP 10.625 5/1/2011 86,735 600,000 FMG Finance, Pty. Ltd. 10.625 9/1/2016 706,500 670,000 Freeport-McMoRan Copper & Gold, Inc. 8.375 4/1/2017 731,975 120,000 Georgia-Pacific Corporation 8.125 5/15/2011 121,800 190,000 Georgia-Pacific Corporation 7.125 1/15/2017 183,825 300,000 Glencore Funding, LLC 6.000 4/15/2014 295,486 300,000 Graphic Packaging International Corporation * 9.500 8/15/2013 308,250 320,000 Griffin Coal Mining Company, Pty. Ltd. 9.500 12/1/2016 318,400 220,000 Huntsman International, LLC 7.875 11/13/2014 234,300 100,000 Jefferson Smurfit Corporation 8.250 10/1/2012 100,250 200,000 Lyondell Chemical Company 10.500 6/1/2013 215,000 110,000 Lyondell Chemical Company 8.250 9/15/2016 124,025 110,000 Lyondell Chemical Company 6.875 6/15/2017 119,350 440,000 Mosaic Global Holdings, Inc., Convertible > 7.375 12/1/2007 462,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (57.1%) Rate Date Value Basic Materials  continued 220,000 Ryerson, Inc. 8.250% 12/15/2011 $236,225 340,000 Terra Capital, Inc. 7.000 2/1/2017 331,500 Total Basic Materials Capital Goods (3.3%) 100,000 Ahern Rentals, Inc. 9.250 8/15/2013 96,250 620,000 Allied Waste North America, Inc.  7.875 4/15/2013 640,150 550,000 Allied Waste North America, Inc., Term Loan ≠ 7.110 3/28/2014 541,409 100,000 Ashtead Capital, Inc.  9.000 8/15/2016 98,625 190,000 Ball Corporation  6.625 3/15/2018 186,675 210,000 Berry Plastics Holding Corporation 8.875 9/15/2014 214,725 490,000 Case New Holland, Inc. ± 7.125 3/1/2014 502,250 150,000 Crown Americas, Inc. 7.625 11/15/2013 153,938 150,000 Crown Americas, Inc. 7.750 11/15/2015 154,875 520,000 Da-Lite Screen Company, Inc.  9.500 5/15/2011 544,700 105,000 Invensys plc 9.875 3/15/2011 110,512 1,140,000 L-3 Communications Corporation 5.875 1/15/2015 1,094,400 600,000 L-3 Communications Corporation, Convertible 3.000 8/1/2035 694,500 190,000 Mueller Water Products, Inc. 7.375 6/1/2017 176,700 100,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 103,500 320,000 Owens-Illinois, Inc. * 7.500 5/15/2010 322,400 260,000 Plastipak Holdings, Inc. 8.500 12/15/2015 269,100 180,000 Rental Services Corporation * 9.500 12/1/2014 171,900 150,000 TransDigm, Inc. 7.750 7/15/2014 151,500 350,000 United Rentals North America, Inc. 7.000 2/15/2014 357,000 Total Capital Goods Commercial Mortgage-Backed Securities (5.4%) 2,000,000 Banc of America Large Loan Trust ± 5.863 10/15/2007 1,993,944 2,000,000 Commercial Mortgage Pass-Through Certificates ~ 5.311 10/15/2007 1,977,904 2,737,680 Deutsche Alt-A Securities, Inc. ~ 5.753 10/25/2007 2,674,371 2,000,000 Wachovia Bank Commercial Mortgage Trust  5.873 10/15/2007 1,988,796 2,286,773 Washington Mutual Alternative Loan Trust  5.733 10/25/2007 2,210,756 Total Commercial Mortgage-Backed Securities Communications Services (6.6%) 25,000 American Cellular Corporation 10.000 8/1/2011 26,125 660,000 American Tower Corporation ± 7.125 10/15/2012 674,850 480,000 American Tower Corporation 7.000 10/15/2017 483,000 180,000 Centennial Communications Corporation * 8.125 2/1/2014 183,150 240,000 Citizens Communications Company 9.250 5/15/2011 260,400 570,000 Citizens Communications Company 6.250 1/15/2013 555,750 99,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 105,311 240,000 Dobson Cellular Systems 9.875 11/1/2012 259,200 1,140,000 Echostar DBS Corporation ± 6.625 10/1/2014 1,145,700 550,000 Idearc, Inc., Term Loan ≠ 7.360 11/17/2014 539,775 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 7 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (57.1%) Rate Date Value Communications Services  continued $360,000 Idearc, Inc. 8.000% 11/15/2016 $359,100 90,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 93,375 570,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 468,825 200,000 Intelsat Subsidiary Holding Company, Ltd. 8.625 1/15/2015 204,000 120,000 Lamar Media Corporation 6.625 8/15/2015 115,800 140,000 Morris Publishing Group, LLC 7.000 8/1/2013 109,550 380,000 NTL Cable plc 9.125 8/15/2016 394,250 320,000 Quebecor Media, Inc. § 7.750 3/15/2016 305,200 280,000 Quebecor World, Inc. 9.750 1/15/2015 268,100 280,000 Qwest Communications International, Inc. 7.250 2/15/2011 283,150 90,000 Qwest Communications International, Inc. 7.500 2/15/2014 91,125 640,000 Qwest Corporation 7.875 9/1/2011 672,000 70,000 Qwest Corporation 7.625 6/15/2015 73,325 700,000 R.H. Donnelley Corporation * 6.875 1/15/2013 661,500 160,000 R.H. Donnelley Corporation 8.875 1/15/2016 163,000 260,000 R.H. Donnelley Corporation § 8.875 10/15/2017 263,900 600,000 Rogers Cable, Inc. 6.750 3/15/2015 616,583 775,000 Rogers Wireless Communications, Inc. 7.500 3/15/2015 830,583 120,000 Rural Cellular Corporation 9.875 2/1/2010 125,400 300,000 Time Warner Cable, Inc. 5.850 5/1/2017 291,662 280,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 290,500 200,000 Valor Telecommunications Enterprises, LLC 7.750 2/15/2015 209,614 950,000 Videotron Ltee 6.875 1/15/2014 933,375 550,000 Windstream Corporation, Term Loan ≠ 6.860 7/17/2013 546,133 350,000 Windstream Corporation 8.625 8/1/2016 373,188 170,000 Windstream Corporation 7.000 3/15/2019 165,750 Total Communications Services Consumer Cyclical (5.0%) 270,000 American Casino & Entertainment Properties, LLC ± 7.850 2/1/2012 277,425 260,000 ArvinMeritor, Inc. 8.125 9/15/2015 252,200 350,000 Beazer Homes USA, Inc. * 8.625 5/15/2011 276,500 490,000 Buhrmann U.S., Inc.  7.875 3/1/2015 458,150 250,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 260,625 570,000 Corrections Corporation of America  6.250 3/15/2013 561,450 139,000 Dollarama Group, LP  11.159 12/17/2007 139,695 260,000 Dollarama Group, LP 8.875 8/15/2012 260,000 230,000 Ford Motor Credit Company  9.810 10/15/2007 238,047 80,000 Ford Motor Credit Company 9.750 9/15/2010 81,615 170,000 Ford Motor Credit Company 7.000 10/1/2013 153,629 120,000 Ford Motor Credit Company 8.000 12/15/2016 112,261 310,000 Gaylord Entertainment Company 6.750 11/15/2014 297,600 300,000 Group 1 Automotive, Inc. 8.250 8/15/2013 300,000 260,000 Hanesbrands, Inc.  8.784 12/17/2007 258,700 240,000 Harrahs Operating Company, Inc. 5.625 6/1/2015 190,800 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 8 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (57.1%) Rate Date Value Consumer Cyclical  continued $350,000 Harrahs Operating Company, Inc. 6.500% 6/1/2016 $285,250 1,140,000 Host Marriott, LP 6.375 3/15/2015 1,114,350 250,000 K. Hovnanian Enterprises, Inc. 7.500 5/15/2016 198,750 250,000 Majestic Star Casino, LLC 9.500 10/15/2010 240,000 390,000 MGM MIRAGE 5.875 2/27/2014 359,288 290,000 Pokagon Gaming Authority 10.375 6/15/2014 318,275 850,000 Royal Caribbean Cruises, Ltd. * 7.250 6/15/2016 837,578 305,000 Seminole Hard Rock Entertainment  8.194 12/17/2007 297,756 170,000 Service Corporation International 6.750 4/1/2015 168,725 440,000 Station Casinos, Inc. 6.875 3/1/2016 382,800 120,000 TRW Automotive, Inc. * 7.000 3/15/2014 116,400 360,000 Tunica Biloxi Gaming Authority 9.000 11/15/2015 357,300 300,000 Turning Stone Resort Casino Enterprise 9.125 12/15/2010 306,000 180,000 Turning Stone Resort Casino Enterprise 9.125 9/15/2014 186,300 242,000 Universal City Florida Holding Company I/II  10.106 11/1/2007 244,420 210,000 Warnaco, Inc. 8.875 6/15/2013 220,500 323,000 WMG Holdings Corporation > Zero Coupon 12/15/2009 226,100 Total Consumer Cyclical Consumer Non-Cyclical (5.1%) 600,000 Archer-Daniels-Midland Company, Convertible  0.875 2/15/2014 573,750 550,000 Biomet, Inc., Term Loan § ≠ 5.202 3/25/2015 543,295 360,000 Boston Scientific Corporation  5.450 6/15/2014 323,100 550,000 BSC International Holdings, Ltd., Term Loan ≠ 6.360 4/21/2011 532,125 550,000 CHS/Community Health Systems, Inc., Term Loan ≠ 7.610 7/25/2014 539,429 480,000 Community Health Systems, Inc. ~ 8.875 7/15/2015 493,200 680,000 Constellation Brands, Inc. 7.250 9/1/2016 680,000 300,000 Coventry Health Care, Inc. 5.950 3/15/2017 290,112 300,000 Fisher Scientific International, Inc., Convertible 3.250 3/1/2024 468,375 285,000 Genzyme Corporation, Convertible * 1.250 12/1/2023 301,388 660,000 HCA, Inc. 9.250 11/15/2016 701,250 250,000 Jarden Corporation 7.500 5/1/2017 241,875 230,000 Michael Foods, Inc. 8.000 11/15/2013 230,000 270,000 Omnicare, Inc. 6.750 12/15/2013 251,775 570,000 Reynolds America, Inc. 7.625 6/1/2016 606,881 600,000 Smithfield Foods, Inc. 8.000 10/15/2009 619,500 450,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 458,438 600,000 SUPERVALU, Inc., Term Loan ≠ 7.110 6/2/2012 593,250 740,000 SUPERVALU, Inc. 7.500 11/15/2014 752,950 315,000 Teva Pharmaceutical Finance Company, Convertible 1.750 2/1/2026 331,931 600,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 591,000 Total Consumer Non-Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 9 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (57.1%) Rate Date Value Energy (2.6%) $220,000 CHC Helicopter Corporation 7.375% 5/1/2014 $209,000 680,000 Chesapeake Energy Corporation ± 6.375 6/15/2015 667,250 200,000 Chesapeake Energy Corporation 6.250 1/15/2018 193,000 600,000 Chesapeake Energy Corporation, Convertible ~ 2.750 11/15/2035 658,500 220,000 Denbury Resources, Inc. 7.500 12/15/2015 225,500 270,000 Forest Oil Corporation 7.250 6/15/2019 270,000 170,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 158,950 400,000 Newfield Exploration Company 6.625 4/15/2016 391,000 650,000 Ocean Rig Norway AS 8.375 7/1/2013 663,000 260,000 OPTI Canada, Inc. 8.250 12/15/2014 261,950 270,000 PetroHawk Energy Corporation 9.125 7/15/2013 284,850 670,000 Petroplus Finance, Ltd. 7.000 5/1/2017 636,500 280,000 Plains Exploration & Production Company 7.750 6/15/2015 274,400 210,000 Western Oil Sands, Inc. 8.375 5/1/2012 231,788 Total Energy Financials (6.1%) 600,000 American International Group, Inc.  6.250 3/15/2037 564,875 336,000 Archstone-Smith Operating Trust, Convertible  4.000 7/15/2036 350,280 300,000 AXA SA  6.463 12/14/2018 277,118 300,000 BBVA Bancomer SA  6.008 5/17/2022 288,315 290,000 Capital One Capital III  7.686 8/15/2036 284,941 290,000 Capital One Capital IV  6.745 2/17/2037 258,609 600,000 Countrywide Financial Corporation, Convertible ± 1.860 10/15/2007 547,560 400,000 FTI Consulting, Inc. 7.625 6/15/2013 410,000 870,000 General Motors Acceptance Corporation 6.875 9/15/2011 827,948 280,000 Goldman Sachs Group, Inc., Convertible 1.000 3/7/2012 288,330 1,160,000 J.P. Morgan Chase Capital XX 6.550 9/29/2036 1,083,590 870,000 Lincoln National Corporation 7.000 5/17/2016 896,604 750,000 Leucadia National Corporation 7.125 3/15/2017 714,375 300,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 285,170 290,000 ProLogis Trust 5.625 11/15/2016 274,889 580,000 Rabobank Capital Funding Trust 5.254 10/21/2016 533,756 600,000 Residential Capital Corporation 7.500 4/17/2013 484,500 300,000 Resona Bank, Ltd. 5.850 4/15/2016 282,147 580,000 Royal Bank of Scotland Group plc § 6.990 10/5/2017 590,852 550,000 Solar Capital Corporation, Term Loan ≠ 7.360 2/28/2014 538,862 580,000 Student Loan Marketing Corporation 4.500 7/26/2010 542,955 580,000 Swiss RE Capital I, LP 6.854 5/25/2016 584,641 580,000 Wachovia Capital Trust III 5.800 3/15/2011 576,109 905,000 Washington Mutual Preferred Funding 6.665 12/15/2016 779,934 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 10 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (57.1%) Rate Date Value Mortgage-Backed Securities (2.5%) $5,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500% 10/1/2037 $5,090,625 Total Mortgage-Backed Securities Technology (0.6%) 180,000 Avago Technologies Finance Pte  11.080 12/3/2007 183,600 180,000 Avago Technologies Finance Pte 10.125 12/1/2013 193,500 110,000 NXP BV/NXP Funding, LLC  8.110 10/15/2007 102,162 190,000 NXP BV/NXP Funding, LLC * 9.500 10/15/2015 177,175 490,000 Seagate Technology HDD Holdings 6.800 10/1/2016 478,975 150,000 Unisys Corporation * 6.875 3/15/2010 145,875 Total Technology Transportation (1.2%) 288,021 Continental Airlines, Inc. 7.875 7/2/2018 282,981 600,000 Continental Airlines, Inc. 6.903 4/19/2022 567,000 180,000 Delta Air Lines, Inc. 7.920 11/18/2010 178,650 80,000 Hertz Corporation 8.875 1/1/2014 82,400 140,000 Hertz Corporation 10.500 1/1/2016 151,200 210,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 205,800 353,185 Northwest Airlines, Inc. 7.691 4/1/2017 344,356 516,195 Piper Jaffray Equipment Trust Securities 6.750 4/1/2011 496,837 Total Transportation U.S. Government (2.6%) 5,193,876 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 5,123,676 Total U.S. Government Utilities (5.6%) 105,000 AES Corporation ± 8.875 2/15/2011 109,594 640,000 AES Corporation ± 8.750 5/15/2013 669,600 480,000 CMS Energy Corporation, Convertible 2.875 12/1/2024 617,400 490,000 Colorado Interstate Gas Company 6.800 11/15/2015 507,254 100,000 Consumers Energy Company 6.300 2/1/2012 99,929 290,000 Copano Energy, LLC 8.125 3/1/2016 295,075 150,000 Dynegy Holdings, Inc. 6.875 4/1/2011 147,375 130,000 Dynegy Holdings, Inc. 7.500 6/1/2015 125,450 170,000 Dynegy Holdings, Inc. 8.375 5/1/2016 170,850 50,000 Dynegy Holdings, Inc. 7.750 6/1/2019 47,812 170,000 Edison Mission Energy 7.500 6/15/2013 174,250 180,000 Edison Mission Energy 7.750 6/15/2016 186,300 270,000 Edison Mission Energy  7.000 5/15/2017 265,950 270,000 Edison Mission Energy 7.200 5/15/2019 265,950 320,000 El Paso Corporation 6.875 6/15/2014 322,957 320,000 El Paso Corporation ± 7.000 6/15/2017 324,923 880,000 Enterprise Products Operating, LP  8.375 8/1/2016 904,422 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 11 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (47.1%) Rate Date Value Utilities  continued $100,000 Mirant North America, LLC 7.375% 12/31/2013 $101,500 550,000 NRG Energy, Inc., Term Loan ≠ 7.110 2/1/2013 538,769 755,000 NRG Energy, Inc. 7.375 2/1/2016 756,888 170,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 174,321 200,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 6.250 9/15/2015 192,698 145,000 Reliant Energy Resources Corporation 6.750 12/15/2014 146,450 1,140,000 Sabine Pass LNG, LP 7.500 11/30/2016 1,122,900 500,000 SemGroup, LP 8.750 11/15/2015 488,750 110,000 Southern Natural Gas Company 7.350 2/15/2031 115,192 150,000 Southern Star Central Corporation 6.750 3/1/2016 143,438 1,400,000 TXU Energy Company, LLC  6.194 12/17/2007 1,402,110 570,000 Williams Companies, Inc. 8.125 3/15/2012 614,175 170,000 Williams Partners, LP 7.250 2/1/2017 173,400 Total Utilities Total Long-Term Fixed Income (cost $115,527,388) Expiration Contracts Options Purchased (0.1%) Price Date Value 140 Put on S&P 500 Mini Futures $1,510 11/16/2007 $189,350 Total Options Purchased (cost $189,350) Interest Maturity Shares Collateral Held for Securities Loaned (10.1%) Rate (+) Date Value 20,164,710 Thrivent Financial Securities Lending Trust 5.380% N/A $20,164,710 Total Collateral Held for Securities Loaned (cost $20,164,710) Shares or Principal Interest Maturity Amount Short-Term Investments (10.2%) Rate (+) Date Value $320,000 Federal Home Loan Bank 4.001% 10/1/2007 $319,929 400,000 Federal National Mortgage Association  5.080 12/14/2007 396,316 19,615,063 Thrivent Money Market Fund 5.130 N/A 19,615,063 Total Short-Term Investments (cost $20,330,666) Total Investments (cost $234,449,787) 115.3% Other Assets and Liabilities, Net (15.3%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 12 Diversified Income Plus Fund Schedule of Investments as of September 28, 2007 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 42 December 2007 $4,484,285 $4,495,313 $11,028 10-Yr. U.S. Treasury Bond Futures (10) December 2007 (1,095,751) (1,092,813) 2,938 S&P 500 Index Mini-Futures 9 December 2007 671,682 692,145 20,463 Total Futures Notional Buy/Sell Termination Principal Unrealized Swaps and Counterpaty Protection Date Amount Gain/(Loss) Credit Default Swaps Beazer Homes USA, Inc., 5 Year, at 3.28%; Sell June 2012 $120,000 ($26,583) Bank of America, N.A. Beazer Homes USA, Inc., 5 Year, at 3.25%; Sell June 2012 400,000 (88,896) Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.77%; Buy June 2017 (250,000) 64,897 Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.75%; Buy June 2017 (250,000) 65,044 Bank of America, N.A. Ford Motor Company, 5 Year, at 6.90%; Sell September 2012 480,000 18,124 Bank of America, N.A. Total Swaps # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades. ≠ All or a portion of the loan is unfunded.  At September 28, 2007, $647,416 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $13,239,531 and $2,117,045 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts, respectively. ~ All or a portion of the security was earmarked as collateral to cover options. ¿ These securities are Equity-Linked Structured Securities. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that busy, develops, manages and/or sells real estate assets. TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $2,362,321 Gross unrealized depreciation (6,728,091) Net unrealized appreciation (depreciation) ($4,365,770) Cost for federal income tax purposes $234,449,787 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 13 T HRIVENT M UTUAL F UNDS N OTES TO S CHEDULE OF I NVESTMENTS September 28, 2007 (unaudited) SIGNIFICANT ACCOUNTING POLICIES Valuation of Investments  Securities traded on U.S. or foreign securities exchanges or included in a national market system are valued at the official closing price at the close of each business day unless otherwise stated below. Over-the-counter securities and listed securities for which no price is readily available are valued at the current bid price considered best to represent the value at that time. Security prices are based on quotes that are obtained from an independent pricing service approved by the Board of Trustees. The pricing service, in determining values of fixed-income securities, takes into consideration such factors as current quotations by broker/dealers, coupon, maturity, quality, type of issue, trading characteristics, and other yield and risk factors it deems relevant in determining valuations. Securities which cannot be valued by the approved pricing service are valued using valuations obtained from dealers that make markets in the securities. Exchange listed options and futures contracts are valued at the last quoted sales price. Swaps are valued using pricing sources approved by the Board of Trustees and the change in value, if any, is recorded as unrealized gains or losses. Mutual Funds are valued at the net asset value at the close of each business day. For all Funds other than Money Market Fund, short-term securities with maturities of 60 days or less are valued at amortized cost. Securities held by Money Market Fund are valued on the basis of amortized cost (which approximates market value), whereby a portfolio security is valued at its cost initially, and thereafter valued to reflect a constant amortization to maturity of any discount or premium. Money Market Fund and the Funds investment adviser follow procedures necessary to maintain a constant net asset value of $1.00 per share. All securities for which market values are not readily available or deemed unreliable are appraised at fair value as determined in good faith under the direction of the Board of Trustees. Fair Valuation of International Securities  Because many foreign markets close before the U.S. markets, events may occur between the close of the foreign market and the close of the U.S. markets that could have a material impact on the valuation of foreign securities. The Funds, under the supervision of the Board of Trustees, evaluates the impacts of these events and may adjust the valuation of foreign securities to reflect the fair value as of the close of the U.S. markets. The Board of Trustees has authorized the investment adviser to make fair valuation determinations pursuant to policies approved by the Board of Trustees. Additional information for the Funds policy regarding valuation of investments and other significant accounting policies can be obtained by referring to the Funds most recent annual or semiannual shareholder report. INVESTMENTS IN AFFILIATES Affiliated issuers, as defined under the Investment Company Act of 1940, include those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of an issuer, or any affiliated mutual fund. A summary of transactions for the nine months ended September 28, 2007, in Money Market Fund, is as follows: Gross Gross Balance of Dividend Income Purchases and Sales and Shares Held at Value January 1, 2007  Fund Additions Reductions September 28, 2007 September 28, 2007 September 28, 2007 Real Estate Securities $31,223,305 $33,724,879  $  $ 71,784 Diversified Income Plus 34,492,024 18,792,139 19,615,063 19,615,063 355,697 Total Value and Dividend Income A summary of transactions for the nine months ended September 28, 2007, in Thrivent Financial Securities Lending Trust, is as follows: Gross Gross Balance of Purchases and Sales and Shares Held at Value Fund Additions Reductions September 28, 2007 September 28, 2007 Real Estate Securities $114,737,740 $100,055,740 25,077,975 $25,077,975 Diversified Income Plus 122,880,970 140,868,044 20,164,710 20,164,710 Total Value 14 Item 2. Controls and Procedures (a)(i) Registrants President and Treasurer have concluded that registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (a)(ii) Registrants President and Treasurer are aware of no change in registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrants internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 27, 2007 THRIVENT MUTUAL FUNDS By: /s/ Pamela J. Moret Pamela J. Moret President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: November 27, 2007 By: /s/ Pamela J. Moret Pamela J. Moret President Date: November 27, 2007 By: /s/ Gerard V. Vaillancourt Gerard V. Vaillancourt Treasurer
